Case 4:18-cv-00908-KPJ Document 60 Filed 11/18/19 Page 1 of 2 PageID #: 1022




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    TOYOTA JIDOSHA KABUSHIKI KAISHA,                           §
    d/b/a TOYOTA MOTOR CORPORATION,                            §
    and TOYOTA MOTOR SALES, U.S.A., INC.,                      §
                                                               §
          Plaintiffs,                                          §      Case No. 4:18-CV-908-KPJ
                                                               §
    v.                                                         §
                                                               §
    PARTSITES, LLC, and SCOTT ANDERSON,                        §
                                                               §
          Defendants/Third-Party Plaintiffs,
                                                               §
                                                               §
    v.                                                         §
                                                               §
    JOSEPH AIRPORT TOYOTA, and                                 §
    SUBURBAN TOYOTA,                                           §
                                                               §
          Third-Party Defendants.                              §


                                       ORDER OF DISMISSAL

         Pending before the Court is the parties’ Joint Motion for Dismissal Pursuant to Rule 41 of

the Federal Rules of Civil Procedure (the “Motion”) (Dkt. 59). The parties represent they have

resolved their differences to their mutual satisfaction and agree to dismissal of this case with

prejudice, and with each party to bear their own costs, fees, and expenses. See Dkt. 59.1

         Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

an action without court order in one of two ways: (1) a plaintiff may dismiss an action under Rule

41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a plaintiff may dismiss an action




1
 Third-Party Defendants, Joseph Airport Toyota and Suburban Toyota, have never been served with the Third-Party
Complaint (Dkt. 38), such that they are not parties to this litigation. See Dkt. 59.

                                                      1
    Case 4:18-cv-00908-KPJ Document 60 Filed 11/18/19 Page 2 of 2 PageID #: 1023




    under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties who have

    appeared.” Id. As such, formal court action is not necessary in this case. However, the Court finds

    that in the interest of efficiency, justice, and maintaining the clarity of the record, an entry of order

    of dismissal is appropriate.

            Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

.   action, and all of the claims asserted therein, be DISMISSED WITH PREJUDICE. Each party

    shall bear its own costs.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            So ORDERED and SIGNED this 18th day of November, 2019.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                       2
